Name: Commission Regulation (EEC) No 3284/87 of 30 October 1987 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Valtellina
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/74 Official Journal of the European Communities 31 . 10 . 87 COMMISSION REGULATION (EEC) No 3284/87 of 30 October 1987 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Valtellina HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3 ) thereof, Whereas the natural disasters which recently struck Italy's Valtellina have had a major adverse effect on the meat- processing industry ; whereas , because of this particular situation , a certain assistance should be provided , in order for the industry to pick up again , by putting up for sale a certain quantity of intervention beef for processing in the area concerned ; whereas , in the case of hindquarters , it should be specified that only meat bought in pursuant to Commission Regulation (EEC) No 2964/86 of 26 September 1986 on exceptional measures to be taken in the beef and veal sector following outbreaks of foot-and- mouth disease in certain regions of Italy (3) should be sold ; Article 1 1 . The following approximate quantities of beef products shall be put up for sale for processing in Valtel ­ lina 's territory :  800 tonnes of forequarters held by the Italian inter ­ vention agency and bought in before 1 January 1985,  1 700 tonnes of hindquarters held by the Italian inter ­ vention agency and bought in before 1 January 1987 pursuant to Regulation (EEC) No 2964/86 . 2 . The Italian intervention agency shall , in the case of each category of meat referred to in paragraph 1 , sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of these meats are set out in Annex I hereto. 4 . Subject to the provisions of this Regulation the sales shall be conducted in accordance with Regulations (EEC) No 2173/79 , (EEC) No 1687/76 and (EEC) No 2182/77 . 5 . Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , purchase applica ­ tions shall not name the storage depot where the products applied for are stored . 6 . Information concerning the quantities available and the places where the products are stored may be obtained from the address given in Annex II to this Regulation . Whereas the rules laid down in Commission Regulation (EEC) No 2173/79 (4), as amended by Regulation (EEC) No 1 809/87 j^5), in Commission Regulation (EEC) No 1 687/76 (6), as last amended by Regulation (EEC) No 2791 /87 {J), and in Commission Regulation (EEC) No 2182/77 (8), as last amended by Regulation (EEC) No 1809/87 , should apply to the sale provided for in this Regulation ; whereas provision should be made for certain derogations which may prove necessary, in particular in view of the destination of the products in question ; Whereas provision should be made for derogating from the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173 /79 , in view of the administrative difficul ­ ties to which that rule might otherwise give rise ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77 , applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing meat of bovine animals and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat in Valtellina's territory into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77, (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . (2) OJ No L 98 , 17 . 2 . 1987, p. 1 . 3) OJ No L 276, 27 . 9 . 1986 , p. 12 . (4) OJ No L 251 , 5 . 10 . 1979 , p . 12 . 15) OJ No L 170 , 30 . 6 . 1987, p . 23 . 16) OJ No L 190 , 14 . 7 . 1976, p . 1 . 0 OJ No L 268 , 19 . 9 . 1987, p . 19 . (8 ) OJ No L 251 , 1 . 10 . 1977, p . 60 . 31 . 10 . 87 Official Journal of the European Communities No L 309/75  100 ECU per 100 kilograms for hindquarters intended for the manufacture of the products referred to in Article 1 ( 1 ) of Regulation (EEC) No 2182/77. 2 . By way of derogation from Article 5 (3) of Regula ­ tion (EEC) No 2182/77, processing in an establishment in Valtellina's territory shall also constitute a principal requi ­ rement.  a precise indication of the establishment(s) where the meat will be processed . 2 . The applicants referred to in paragraph 1 of this Article may instruct an agent to take delivery, on their behalf, of the products which they purchase , in which case the agent shall submit the applications to purchase of the purchasers whom he represents . 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally . Article 3 1 . The security provided for in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2182/77 shall be :  30 ECU per 100 kilograms for forequarters intended for the manufacture of the products specified in Article 1(1 ) (a) of Regulation (EEC) No 2182/77,  20 ECU per 100 kilograms for forequarters intended for the manufacture of the products specified in Article 1(1 ) (b) of Regulation (EEC) No 2182/77, Article 4 For the purposes of this Regulation, 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the fillet and the striploin . / Article 5 This Regulation shall enter into force on 2 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1987 . For the Commission Frans ANDRIESSEN Vice-President No L 309/76 Official Journal of the European Communities 31 . 10 . 87 ANEXO I  BILAG 1  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATOI  BIJLAGE I ANEXO I Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Precio de venta (ECU/ 100 kg)(') Salgspris (ECU/ 1 00 kg)(') Verkaufspreise (ECU/ 1 00 kg)(') TÃ ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/ 1 00 kg) (') Selling prices (ECU/ 100 kg)(') Prix de vente (Ã cus/ 100 kg)(') Prezzi di vendita (ECU/ 100 kg) f) Verkoopprijzen (Ecu/ 100 kg)(') PreÃ §o de venda (ECUs/100 kg)(') Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Hoeveelheid (ton) Quantidade (toneladas) a) Carne sin deshuesar  Ikke udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso  Vlees met been  Carne com osso A B Italia  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti da : Categoria A, classe U, R, O 800 - 110,00 120,00  Quarti posteriori provenienti dai : \ Categoria A 1 700 195,00 195,00 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §o dos organismos de intervenÃ §Ã £o ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 61 30 03